DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 2, 4, and 5 and canceled claim 3. Claims 1, 2, and 4-18 are pending. Claims 9-18 are withdrawn from consideration.
In response to Applicant’s amendment and after further consideration, Examiner has amended his 112(f) interpretations. See 112(f) interpretations below. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the 112(f) interpretations have been fully considered, but they are not persuasive.  
	Applicant has argued that claim limitations “desalination compartment” and “brine treatment compartment” are not means plus function limitations because they allegedly (1) recite specific hardware elements rather than generic placeholders, and (2) are not modified by any functional language. Examiner respectfully, but completely, disagrees.
	The term “compartment” is a generic placeholder, not a specific hardware element. Therefore, both the “desalination compartment” and the “brine treatment compartment” contain generic placeholder terms. There are no specific hardware elements recited claim 1 in association with “desalination compartment” and “brine treatment compartment”. Regarding the “wind-aided intensified evaporation unit” that is claimed (at least implicitly) as an element of the “brine treatment compartment”, said element is also a means plus function limitation which must be interpreted under 112(f) (see 112(f) interpretations below for details). Thus, said “brine treatment compartment” necessarily cannot be considered a “specific hardware element”, let alone a specific structure sufficient to perform the claimed function of “brine treatment”.

	In view of the above, Examiner maintains that the claimed “desalination compartment” and “brine treatment compartment” are means plus function limitations requiring interpretation under 112(f). Furthermore, after further consideration, Examiner has determined that the “wind-aided intensified evaporation unit” is also a means plus function limitation which must be interpreted under 112(f). See 112(f) interpretations below for details. 

Applicant’s other arguments, see Remarks, filed 11/29/2021, with respect to the objections and rejections of record have been fully considered and are persuasive.  The objections and rejections have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-18 directed to inventions non-elected without traverse.  Accordingly, claims 9-18 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: the “desalination compartment” in claim 1 and the “brine treatment compartment” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “desalination compartment” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “compartment” coupled with functional language “desalination” and “performing a desalination procedure with salt-water” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, 4, and 6-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim 2 defines sufficient structure to achieve the function of the “desalination compartment”. Therefore, the “desalination compartment” as recited in claim 2 and its dependent, claim 5, are not interpreted under 112(f).   

“FIG. 4 illustrates a schematic of a desalination system, which is composed by two main parts: desalination compartment including elements 405 to 445 as well as a brine treatment unit, according to certain embodiments. In certain embodiments, the SWGH may include a desalination system that produces both salt and freshwater from seawater or brackish water to guarantee the dynamic irrigation water load continuously. As illustrated in FIG. 4, the desalination compartment may include brine container 435, a freshwater container 440, and salt-water reservoir 445. The desalination compartment may also include one or more solar modules or solar water heaters 405 which can assist the desalination system in increasing freshwater production. According to certain embodiments, the solar water heaters 405 may be installed on the roof of the desalination compartment 400. According to certain embodiments, the desalination compartment 400 may increase freshwater production rate via the use of the solar water heaters 405, and via the addition of an air/water heat exchanger 410 before reaching the second evaporator 415 of the desalination compartment.
According to certain embodiments, freshwater produced at the condenser level 420 may be driven to the solar water heaters 405 where it may be warmed up. The warmed freshwater may then be directed to the desalination compartment where it passes through the added air/water heat exchanger 410 set before the second evaporator 415. As illustrated in FIG. 4, the air/water heat exchanger 410 may be positioned perpendicular to a direction of airflow in the desalination compartment so that it may warm the flowing air. Once heated, the air may achieve better capacity to be humidified when it passes through the second evaporator 415. Thus, in certain embodiments, the freshwater production rate may be greater at the condenser 420 than at the condenser illustrated in FIG. 2. Further, the humidified air may pass from the second evaporator 415 through the condenser 420, at which point the freshwater produced at the condenser 420 may be driven to the solar water heaters 405. After the condenser 420, the air may pass through a fan 430 where it is dispersed back toward the first evaporator 425,” (Paragraphs [0031]-[0032]).
Accordingly, the claimed “desalination compartment” has been interpreted as a device including: 
a brine container;
a fresh water container;
a salt-water reservoir;
one or more solar water heaters which heat water received from the fresh water container;
a first evaporator; 
a second evaporator;
an air/water heat exchanger positioned in between the first evaporator and the second evaporator, wherein the air/water heat exchanger exchanges heat between heated fresh water received from the one or more solar water heaters and air flowing from the first evaporator to the second evaporator;
a condenser;
and a fan;
as well as equivalents thereof.

Claim limitation “brine treatment compartment” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “compartment” coupled with functional language “brine treatment” and “performing a brine treatment procedure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
In claim 1 as amended on 11/29/2021, The “brine treatment compartment” comprises a “wind-aided intensified evaporation unit”. Said “wind aided intensified evaporation unit” is itself a means plus function limitation requiring interpretation under 112(f). Thus, said “wind-aided intensified evaporation unit” does not constitute sufficient structure to achieve the function of “brine treatment” for the “brine treatment compartment”. 
claim(s) 1, 2, 5, and 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Claim 4 defines sufficient structure to achieve the function of the “brine treatment compartment”. Therefore, the “brine treatment compartment” as recited in claim 4 and its dependents, claims 6 and 7, are not interpreted under 112(f).   
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“FIG. 5 illustrates a schematic of a brine treatment part of the desalination system, according to certain embodiments. As illustrated in FIG. 5, the desalination system may reduce brine production via the use of a wind- aided intensified evaporation (WAIV) unit and a solar pond. According to certain embodiments, the WAIV unit may be placed on an inclined surface 515, overhung by a plastic cover, and connected to a solar pond 505. In some embodiments, the brine produced in the desalination system may be distributed across the top of the WAIV, at which point the brine may fall on hydrophilic, black and vertical plastic films 510, oriented parallel to the prevailing wind direction. According to certain embodiments, solar radiation and wind passing through the gaps in the sails may cause evaporation of the water. As the water evaporates, the water vapor rises and condenses on the glass surface 503 for collection. The condensed water contributes to the increase of the freshwater production and the concentration of the brine. According to certain embodiments, the freshwater may be collected and stored in the freshwater reservoir 440, and the brine may be collected in the brine container 435.
According to certain embodiments, the concentrated brine may be collected in a solar pond 505 by gravity via the inclined surface 515. As illustrated in FIG. 5, the solar pond 505 may be divided into three compartments 520, 525, and 530. However, in other embodiments, the number of compartments may be or more less than three. In some embodiments, the brine may fill the first compartment 520, and a concentration gradient may be established as the first compartment 520 fills up. The gradient may be established in water that is heavily salinated collecting at the bottom of the solar pond 505. Once the first compartment 520 is filled, a valve 545 at the bottom of a partition wall 535 separating the first 
Accordingly, the claimed “brine treatment compartment” has been interpreted as a device including a “wind- aided intensified evaporation (WAIV) unit” and a solar pond;
Wherein the wind-aided intensified evaporation unit comprises a plurality of vertical plastic films, oriented parallel to the prevailing wind direction, wherein vertical plastic films are configured to evaporate brine distributed across surfaces thereof, a surface configured to condense water vapor evaporated from the plurality of vertical plastic films;
And wherein the solar pond comprises a plurality of compartments separated by partition walls disposed within said solar pond, and the solar pond is configured to collect brine from the plurality of vertical plastic films,
as well as equivalents thereof.

Claim limitation “wind-aided intensified evaporation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “wind-aided intensified evaporation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
It is noted that said “wind-aided intensified evaporation unit” is “positioned on an inclined surface” as claimed in claim 1. The positioning of the “wind-aided intensified evaporation unit” on an inclined 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2, and 4-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ““FIG. 5 illustrates a schematic of a brine treatment part of the desalination system, according to certain embodiments. As illustrated in FIG. 5, the desalination system may reduce brine production via the use of a wind- aided intensified evaporation (WAIV) unit and a solar pond. According to certain embodiments, the WAIV unit may be placed on an inclined surface 515, overhung by a plastic cover, and connected to a solar pond 505. In some embodiments, the brine produced in the desalination system may be distributed across the top of the WAIV, at which point the brine may fall on hydrophilic, black and vertical plastic films 510, oriented parallel to the prevailing wind direction. According to certain embodiments, solar radiation and wind passing through the gaps in the sails may cause evaporation of the water. As the water evaporates, the water vapor rises and condenses on the glass surface 503 for collection. The condensed water contributes to the increase of the freshwater production and the concentration of the brine. According to certain embodiments, the freshwater may be collected and stored in the freshwater reservoir 440, and the brine may be collected in the brine container 435,” (Paragraph [0033]). 
Accordingly, the claimed “wind-aided intensified evaporation unit” has been interpreted as a portion of the “brine treatment compartment” comprised of a plurality of vertical plastic films, oriented parallel to the prevailing wind direction, wherein vertical plastic films are configured to evaporate brine distributed across surfaces thereof, a surface configured to condense water vapor evaporated from the plurality of vertical plastic films, as well as equivalents thereof.



Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to “a method for controlling a desalination system, comprising: performing a desalination procedure with salt-water in a desalination compartment of the desalination system; extracting brine and freshwater from the desalination procedure; directing the brine to a brine treatment compartment of the desalination system, and the freshwater to a freshwater container; performing a brine treatment procedure in the brine treatment compartment by a wind-aided intensified evaporation unit positioned on an inclined surface; and collecting concentrated brine from the brine treatment compartment.”
The claimed “desalination compartment” is a means plus function limitation that has been interpreted under 112(f) as a device including: a brine container; a fresh water container; a salt-water reservoir; one or more solar water heaters which heat water received from the fresh water container; a first evaporator;  a second evaporator; an air/water heat exchanger positioned in between the first evaporator and the second evaporator, wherein the air/water heat exchanger exchanges heat between heated fresh water received from the one or more solar water heaters and air flowing from the first evaporator to the second evaporator; a condenser; and a fan; as well as equivalents thereof. See 112(f) limitations above for details.
The claimed “brine treatment compartment” is a means plus function limitation that has been interpreted as a device including a “wind- aided intensified evaporation (WAIV) unit” and a solar pond; Wherein the wind-aided intensified evaporation unit comprises a plurality of vertical plastic films, oriented parallel to the prevailing wind direction, wherein vertical plastic films are configured to evaporate brine distributed across surfaces thereof, a surface configured to condense water vapor evaporated from the plurality of vertical plastic films; And wherein the solar pond comprises a plurality of compartments separated by partition walls disposed within said solar pond, and the solar pond is configured to collect brine from the plurality of vertical plastic films, as well as equivalents thereof.
The claimed “wind-aided intensified evaporation unit” is a means plus function limitation that has been interpreted as a portion of the “brine treatment compartment” comprised of a plurality of vertical 
The closest prior art of record is the combination of Antar (US 2014/0197022), Lakic (US 2018/0224164), and Assaf (US 4,704,189).
The combination of Antar, Lakic, and Assaf fails to teach or suggest the claimed method utilizing a brine treatment compartment including a wind-aided intensified evaporation unit (as interpreted under 112(f)) positioned on an inclined surface. Assaf does teach a “wind-aided intensified evaporation unit” which is an equivalent of the corresponding structure disclosed for the “wind-aided intensified evaporation unit” (e.g. see Figure 3). Thus, in a vacuum, Assaf discloses a “wind-aided intensified evaporation unit” which satisfies said the claimed “wind-aided intensified evaporation unit” as interpreted under 112(f). However, the “wind-aided intensified evaporation unit” of Assaf is not disposed on an inclined surface as required by the claim. Given that the “wind-aided intensified evaporation unit” of Assaf is positioned above a brine pool, it would not be obvious to position said unit over an inclined surface, as it would prevent said brine pool from forming, i.e. brine would run down the inclined surface, and thus, fail to form into a pool like in Assaf. There is no prior art of record which cures the deficiencies of Antar, Lakic, and Assaf.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record.
In the interest of clarity, it should be understood that Examiner’s indication of claim 1 as allowable is predicated on the “desalination compartment”, the “brine treatment compartment”, and, most importantly, the “wind-aided intensified evaporation unit” being interpreted under 112(f). In the absence of said 112(f) interpretations, claim 1 would effectively be a method comprising steps of: desalinating salt water in a desalinator, wherein the desalinator may be of substantially any type (e.g. any type of distiller and/or any type of membrane desalination system); and treating brine produced in the desalinator in a brine treater comprising a “wind-aided intensified evaporation unit” positioned on an inclined surface, wherein said “wind-aided intensified evaporation unit” would be interpreted broadly. In the absence of interpretation under 112(f), the “wind-aided intensified evaporation unit” as claimed in 
In view of the above discussion, it is clear that in the absence of the 112(f) interpretations (and the 112(f) interpretation of the “wind-aided intensified evaporation unit” in particular), the method of claim 1 would be quite broad. Examiner would NOT consider such a broad method to be allowable (i.e. non-obvious). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772